Citation Nr: 0936204	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Augusta, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.  The 
claim was certified for appeal by the Pittsburgh, 
Pennsylvania, RO.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge in a Travel Board hearing at the 
Pittsburgh, RO.  A copy of the transcript is of record.

At his hearing, the Veteran submitted additional evidence, as 
well as a waiver of the right to RO initial consideration of 
the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  
This evidence was reviewed by the Board and considered in its 
decision below.


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Action Ribbon based on 
his combat service with the Marines in Vietnam.

2.  The Veteran's posttraumatic stress disorder is 
etiologically related to his combat service.


CONCLUSION OF LAW

The Veteran's posttraumatic stress disorder was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, any error that may have been 
committed with respect to either the duty to notify or assist 
was harmless and need not be further discussed.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.   38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Establishing entitlement to service connection for 
posttraumatic stress disorder  consists of medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
combat, in the absence of clear and convincing evidence to 
the contrary, occurrence of the claimed in-service stressor 
may be established by the veteran's lay testimony alone.   
Id.  

The Veteran served in Vietnam from May 1965 to January 1966.  
He claims that he developed posttraumatic stress disorder as 
a result of his experiences while in Vietnam, to include 
witnessing dead bodies, direct contact in combat, fear of 
sniper fire, and the loss of life of his fellow Marines and 
friends.  See stressor statement, March 2009 private 
examination report.  

While his DD 214 does not document the receipt of a combat-
related award, the Veteran has provided an October 2008 
letter from the United States Marine Corps, Military Awards 
Branch Personnel Management Division, stating that he was 
entitled to the Combat Action Ribbon.  Therefore, the 
Veteran's claim of an in-service stressor based on service in 
combat has been verified.

A comprehensive review of relevant treatment history 
indicates that the requirement of a medical diagnosis of 
posttraumatic stress disorder has also been met.  The Veteran 
was diagnosed with posttraumatic stress disorder related to 
memories in Vietnam in March 2008 at an initial evaluation 
with a psychologist, and the DSM-IV criteria were discussed 
in detail.  See also April 2008 and May 2008 individual 
therapy reports.  He was also diagnosed with posttraumatic 
stress disorder following a March 2009 private examination 
with a physician, who reviewed the claims file and examined 
the Veteran.  The claims file additionally contains records 
documenting the Veteran's ongoing treatment for posttraumatic 
stress disorder.

At a June 2008 VA examination, the examiner concluded that 
the Veteran did not meet the criteria for posttraumatic 
stress disorder.  She diagnosed the Veteran with an 
adjustment disorder, with anxiety, due to retirement and 
unrelated to military service.  She noted that his reported 
stressors met criterion A, but he did not report enough 
symptoms or any impairment in function to meet the rest of 
the criteria set forth in DSM-IV for a posttraumatic stress 
disorder diagnosis.  She also stated that his claim file 
"indicate[d] very minimal exposure to combat and potential 
stressful events."  The Board notes, however, that the 
Veteran was examined by VA before it was noted in his file 
that he was entitled to a Combat Action Ribbon, indicating 
enemy engagement in combat.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b);   38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

Although the June 2008 VA examiner determined that the 
appellant did not meet the DSM-IV criteria for posttraumatic 
stress disorder, the record contains several fully competent 
diagnoses of posttraumatic stress disorder based upon the 
Veteran's combat service in Vietnam.  The Board notes that a 
psychologist and a physician separately arrived at a 
diagnosis of posttraumatic stress disorder.  These findings 
are fully sufficient to satisfy this element.

Finally, the record contains a link, established by medical 
evidence, between the Veteran's posttraumatic stress disorder 
and his combat service as a Marine.  The psychologist and 
private physician both attributed the Veteran's posttraumatic 
stress disorder to his combat experiences in Vietnam. 

Therefore, all elements of a claim of entitlement to service 
connection for posttraumatic stress disorder have been met.  
The benefit sought on appeal is granted under the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


